Case: 2:19-cv-00064-DLB-CJS Doc #: 26 Filed: 11/05/19 Page: 1 of 9 - Page ID#: 298




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                   NORTHERN DIVISION
                                   AT COVINGTON

CROSSWATER CANYON,                                     Civil Action No. 2:19-cv-64-DLB-CJS
INC. and ARK ENCOUNTER,                                Judge David L. Bunning
LLC

                                  Plaintiffs,

-v-

ALLIED WORLD ASSURANCE
COMPANY (U.S.) Inc.; CERTAIN
UNDERWRITERS AT LLOYD'S; HDI
GLOBAL SPECIALTY SE; BLACKBOARD
SPECIALTY INSURANCE COMPANY; and
GENERAL SECURITY INDEMNITY
COMPANY OF ARIZONA

                                  Defendants.



                 ALLIED WORLD ASSURANCE COMPANY (U.S.) INC.’S
                 REPLY IN SUPPORT OF ITS MOTION TO BIFURCATE

       Defendant, Allied World Assurance Company (U.S.), Inc. (“Allied World”), by and

through its attorneys, submits this Reply in Support of its Motion to Bifurcate.

                                 PREFATORY STATEMENT

       Plaintiffs’ opposition to the motion ignores the overwhelming majority of cases in

Kentucky, which have bifurcated breach of contract coverage claims and bad faith claims for

purposes of discovery and trial. Plaintiffs offer no credible rationale to prevent bifurcation and

instead base their entire opposition on distinguishable cases that do not address any coverage

issues that are at issue here. While Plaintiffs attempt to characterize this matter as a dispute over

damages, the real issue is whether there is coverage for the claim under the policies. To recover
Case: 2:19-cv-00064-DLB-CJS Doc #: 26 Filed: 11/05/19 Page: 2 of 9 - Page ID#: 299



under the policies, Plaintiffs must establish that covered property sustained physical loss or

damage caused by a covered peril. Thus, Plaintiffs must first establish that excess soil which

was disposed over the eastern side of the ridge of the premises creating the subject eastern slope

is covered property under the policies. Because the policies specifically exclude land, the soil

pile is not covered property. Additionally, Plaintiffs must establish that the failure of the road

was caused by a covered peril. Inasmuch as the policy excludes the cost of making good the

faulty design and workmanship to repair the premises, the policy does not cover the costs sought

by Plaintiffs to install a retaining wall, underpin the soil, or install special soil.         The

determination of damages, if any, puts the proverbial cart before the horse as Plaintiffs have

made a claim for property not covered in the policy allegedly damaged by an excluded peril.

These coverage issues are separate and distinct from Plaintiffs’ bad faith claims.

       Discovery relative to the breach of contract claims will involve gathering evidence from

the contractors, engineers, witnesses of the event and experts to determine whether defective

design and faulty workmanship caused the alleged damages sought. Evidence to determine

whether the policy exclusions apply to bar Plaintiffs’ claim does not overlap in any meaningful

way with the proof necessary for Plaintiffs to sustain their purported bad faith claim. The parties

would incur unnecessary expenses and delays if they were required to engage in discovery on the

bad faith claims prior to the resolution of the breach of contract claims.

                                          ARGUMENT

I.     Kentucky Courts Bifurcate Bad Faith Claims from Coverage Claims to Allow the
       Courts to First Determine whether the Terms of the Policies Afford Coverage for
       the Insured’s Claim.

       The Court must first resolve the coverage issues and determine whether there is coverage

for Crosswater’s claim under the terms of the Policy. Thus, the Court must determine whether:



                                                  2
Case: 2:19-cv-00064-DLB-CJS Doc #: 26 Filed: 11/05/19 Page: 3 of 9 - Page ID#: 300



(1) Crosswater’s claim for damage to the land is barred by the exclusion for land; (2) whether the

faulty workmanship or defective design exclusions bars the claim; and (3) whether the latent

defect or wear and tear exclusion bars the claim. If the Court determines that aforementioned

exclusions do not bar coverage for Crosswater’s claim, then the Court would determine the

amount of covered damages.

       Plaintiffs’ reliance on Tharpe v. Illinois Nat. Ins. Co., 199 F.R.D. 213 (W.D. Ky. March

8, 2011) is misplaced as the Court in Tharpe did not address any coverage issues or determine

whether the language of the policy barred the insured’s claim as the Court must do here. Rather,

in Tharpe, the court only determined the amount of covered damages. The insurer asserted that

the damages claimed on a chiropractic bill totaling $9,365.00 were excessive and unnecessary.

The court held that the evidence offered by the insurer as to whether it reasonably reviewed the

chiropractor’s bill would be the same evidence offered to defeat the bad faith claim. Id. at 215.

       Here, to determine whether there is coverage for Plaintiffs’ claims under the policies, the

insurers would offer evidence from engineers, contractors, and experts to determine whether the

faulty workmanship exclusion bars the claim.         This highly factual evidence would be far

different from the evidence offered to defeat Plaintiffs’ bad faith claims.

       The Western District recently rejected the insured’s reliance on Tharpe in Live Nation

Worldwide, Inc. v. Secura Ins. Co., 298 F.Supp.3d 1032, 1036 (W.D. Ky. 2018), stating:

               Tharpe does not help Live Nation in this instance. This is not a situation
               where a ruling on the coverage issue is inextricably tied to whether Secura
               denied Live Nation a full defense and indemnification in bad faith. The
               coverage issue will likely be decided on the basis of the nature of the
               covered event and language of the policy, a separate issue from Secura's
               conduct in denying the claim.




                                                 3
Case: 2:19-cv-00064-DLB-CJS Doc #: 26 Filed: 11/05/19 Page: 4 of 9 - Page ID#: 301



As in Live Nation, the Court must first examine the language of the policy to decide whether

Plaintiffs’ claim is covered, which is separate from the insurers’ conduct in determining that

several exclusions in the policies barred Plaintiffs’ claim.

          The Court also rejected Tharpe in Robinson v. Nationwide Mut. Fire. Ins. Co., 2011 WL

13235026 (W.D. Ky. April 5, 2011). Here, after a fire destroyed the insured’s home, the insured

filed suit alleging that the insurer breached its contract and engaged in bad faith and violated

Kentucky’s Unfair Claims Settlement Practices Act (“UCSPA”) by failing to pay the insured’s

claim. The insurer moved to bifurcate the claims asserting that there is no need to pursue the bad

faith claims if there is no coverage for the loss. Id. at *1. The court rejected the insured’s

argument that the claims were interwoven as in Tharpe. The court noted that “the increasing

trend in the federal courts appears to be to apply bifurcation and stay of discovery to first-party

cases.” Id. at *3. The court further held:

                 [b]ifurcation indeed would serve the interests of not only the Court but the
                 parties as well. The Court does not believe that the contract and tort
                 claims are so intertwined as in Tharpe that bifurcation would be a
                 pointless exercise. A distinctly legal issue exists as to whether the alleged
                 actions of [the insured] in supposedly starting a fire while attempting to
                 cook methamphetamine are a valid basis for exclusion under either the
                 “increase the risk” or criminal acts exclusions of the policy. How the
                 adjusters and other employees for [the insurer] conducted their
                 professional and statutory duties in the administration of the [insureds’]
                 fire loss claims is a matter that in the Court’s view is sufficiently distinct
                 that the resolution of the underlying contractual question is a first and
                 best stop before the parties proceed to the complex issues of bad faith
                 and violation of the USCPA.

Id. at *4 (emphasis added). Therefore, the court bifurcated the breach of contract issues from the

bad faith claims and held discovery on same in abeyance pending resolution of the contract

issues.




                                                   4
Case: 2:19-cv-00064-DLB-CJS Doc #: 26 Filed: 11/05/19 Page: 5 of 9 - Page ID#: 302



       In South Fifth Towers, LLC v. Aspen Ins. UK Ltd., 2015 WL 13714169 *3 (W.D. Ky.

2015), the court rejected Tharpe and Lively v. USAA Cas. Ins. Co., 2009 WL 1116327 (E.D. Ky.

April 24, 2009), which Plaintiffs also attempt to rely on, stating:

               [c]ontrary to [the insured’s] protestations, the Court sees little overlap
               between the contract coverage claims and the bad faith claims. The
               reasonableness of the manner in which [the defendants] handled [the
               insured’s] insurance claim does not appear to run to the question of
               whether [the insurer] has a duty of coverage under the contract in the first
               insurance. Only after such a duty is established is there any possibility
               that the bad faith claims will be a basis for discovery by [the insured].
               Consequently, a stay of discovery on the claims contained in [the extra
               contractual claims] is warranted.

As in South Fifth Towers, there is little overlap between the contract coverage claims and the bad

faith claims. The reasonableness of the manner in which the insurers’ handled the claim does not

run to the question of whether the exclusions in the policies barred Plaintiffs’ claim. See also

Suddarth v. Motorists Mut. Ins. Co., 2014 WL 12726536 *3 (W.D. Ky. August 13, 2014)

(rejecting the proposition that Tharpe and Lively stand for the proposition that bifurcation and

abeyance of discovery is disfavored).

       Plaintiffs also rely on Hoskins v. Allstate Prop. & Cas. Ins. Co., 2006 WL 3193435 (E.D.

Ky. 2006), which actually supports Allied World’s positions, as the Court held that bifurcating

the claims would promote justice and fairness and expedite the ultimate resolution of claims. In

Hoskins, the insured sought coverage for damage to his home and personal property after a fire

destroyed the home. This Court held that Kentucky law supported bifurcation as fairness and

justice would be promoted by the bifurcation of the contract and tort issues and expedite the

ultimate resolution of the claims. Id. at *2. Specifically, the Court explained:

               [t]he Court believes that bifurcation of [the insureds’] bad faith claims is
               appropriate. If [the insurer] prevails on this claim at trial, there will be no
               basis for the Plaintiff to proceed on the remainder of the case. Likewise, if
               [the insurer] is successful, there will be no need to engage in the inevitable

                                                  5
Case: 2:19-cv-00064-DLB-CJS Doc #: 26 Filed: 11/05/19 Page: 6 of 9 - Page ID#: 303



               battle concerning production of investigatory files. As a result, the Court
               finds that inquiry into the basis for the bad faith claims should be abated
               until the necessity for such discovery is certain. Moreover, judicial
               economy does not dictate that discovery on both these issues proceed
               simultaneously. Therefore, in order to avoid any prejudice, the Court
               believes that discovery regarding the Plaintiffs’ bad faith claims should be
               stayed. Those claims will be held in abeyance until the underlying contract
               issue has been resolved. Upon resolution of the breach of contract claim,
               the parties, if necessary, will be allowed to pursue discovery on the bad
               faith claims.

Id. at *3.

        Plaintiffs’ reliance on Woody’s Restaurant, LLC v. Travelers Cas. Ins. Co. of Am., 2014

WL 108317 (E.D. Ky. Jan 9. 2014) is misplaced as this Court was not confronted with the issue

of determining whether any applicable exclusions barred the insured’s claim in Woody’s.

Rather, the court only had to determine the amount of coverage provided under the policy. Here,

the Court must resolve the coverage issues and determine whether the faulty workmanship or

defective design exclusions, the land exclusion, and/or the wear and tear and latent defect

exclusions bar Plaintiffs’ claim.

        In Walker v. Seneca Ins. Co., Inc., 2018 WL 4462232 (W.D. Ky. Sept. 17, 2018), the

Court rejected the reasoning of Woody’s and granted bifurcation stating:

               [t]he common thread in the cases denying bifurcation is that – based on
               the particular facts of each case – the factual and legal issues in a
               plaintiff’s contract claim are inextricably intertwined with his bad faith
               claims. This is not a situation where a ruling on the coverage issue is
               inextricably tied to whether [the insurer] denied the Plaintiffs coverage in
               bad faith. The coverage issue will likely be decided on the basis of the
               nature of the covered event and language of the policy, a separate
               issue from [the insurer’s] conduct in denying the claim. In light of the
               dispositive nature of Plaintiff’s breach-of-contract claim and the
               possibilities of confusion and prejudice resulting from a single trial, there
               is ample justification to bifurcate the trial of this action.

Id. at * 2 (emphasis added). Therefore, the court granted the motion to bifurcate and stay

discovery. Plaintiffs’ claim is factually similar as the Court must first determine whether the

                                                 6
Case: 2:19-cv-00064-DLB-CJS Doc #: 26 Filed: 11/05/19 Page: 7 of 9 - Page ID#: 304



language of the policies bars Plaintiffs claim. Determining whether there is coverage under the

policies for the claim is a separate issue from the insurers’ determination that the policies did not

cover the damage.

       Following the aforementioned authorities, Plaintiffs’ bad faith claims should be

bifurcated from the breach of contract claims to promote judicial economy and avoid prejudice.

If the Court failed to bifurcate the claims, Allied World would be forced to incur expenses in

litigating bad faith claims, which might never arise.         Moreover, Allied World could be

prejudiced at trial by the jurors’ confusion of the breach of contract and bad faith claims as trying

both claims before a single jury would needlessly interject bad faith issues into the coverage

dispute, risking confusion of the issues.

II.    Plaintiffs Ignored the Overwhelming Majority of Cases in which Kentucky Courts
       Stay Discovery on Bad Faith Claims Pending the Resolution of the Breach of
       Contract Claims.

       Plaintiffs ignored the numerous cases cited by Allied World, which support staying

discovery until the resolution of the underlying breach of contract claim and rely solely on

Woody’s, 2014 WL 108317. As addressed above, Woody’s can be distinguished from this case

as the Court did not have to determine whether any exclusions in the policy barred the insured’s

claim; it was only faced with determining the amount of damages. Further, courts addressing

issues analogous to the issues in this case have rejected Woody’s analysis finding that bifurcation

of coverage issues. See e.g. Walker, 2018 WL 4462232 *2 (finding that all pertinent factors

weighed in favor of bifurcation and staying discovery) and Alvey, 2017 WL 2798501 *2 (failure

to stay discovery might result in needless discovery and added expense).

       As addressed more fully in Allied World’s Memorandum in Support of its Motion to

Bifurcate, the insurers would be forced to incur significant expenses in conducting discovery on



                                                 7
Case: 2:19-cv-00064-DLB-CJS Doc #: 26 Filed: 11/05/19 Page: 8 of 9 - Page ID#: 305



a bad faith claim, which is likely to fail, if discovery is not stayed. As such, discovery on

Plaintiffs’ bad faith claim should be stayed pending the resolution of the breach of contract

claims.

                                         CONCLUSION

          For the reasons stated herein and more fully in the Memorandum in Support of Motion to

Bifurcate, Defendant, Allied World Assurance Company (U.S.) Inc., respectfully requests that

this Honorable Court enter an order bifurcating the breach of contract and bad faith claims and

staying discovery on the bad faith claims pending the resolution of the breach of contract claim.



                                                     /s/ Cheryl L. Mondi

                                                     Peter E. Kanaris
                                                     Cheryl L. Mondi
                                                     One S. Wacker Drive, Suite 3100
                                                     Chicago, IL 60606
                                                     (312) 474-1400
                                                     pkanaris@kshlaw.com
                                                     cmondi@kshlaw.com
                                                     Attorneys for Defendant, Allied World
                                                     Assurance Company (U.S.) Inc.

                                                     Vincent P. Antaki (88675)
                                                     525 Vine Street, Suite 1500
                                                     Cincinnati, Ohio 45202
                                                     Phone: (513) 455-4031
                                                     Fax: (513) 721-2553
                                                     vanktaki@reminger.com
                                                     Attorney for Defendant, Allied World
                                                     Assurance Company (U.S.) Inc.




                                                8
Case: 2:19-cv-00064-DLB-CJS Doc #: 26 Filed: 11/05/19 Page: 9 of 9 - Page ID#: 306



                                 CERTIFICATE OF SERVICE

       I, Cheryl L. Mondi, an attorney, hereby certify that on the 5th day of November, 2019, I

electronically filed the foregoing with the Clerk of the Court by using the CM/ECF system,

which will send a notice of electronic filing to the following:

Stephen C. Coffaro                                James M. Burd
Amanda B. Stubblefield                            Edward M. O’Brien
Keating Muething & Klekamp                        100 Mallard Creek Road, Suite 250
One East Fourth Street, Suite 1400                Louisville, KY 40207
Cincinnati, OH 45202                              Counsel for Defendants Certain
Counsel for Plaintiff                             Underwriters at Lloyd’s, Global Specialty
                                                  SE, Blackboard Specialty Insurance Co.,
                                                  and General Security Indemnity Company of
                                                  Arizona



                                                      /s/ Cheryl L. Mondi




                                                 9
